Citation Nr: 1018899	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include dysthymia and generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1971 
to February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the Board in July 2008.  In 
September 2008, the Board remanded the above matter for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2008 remand, the RO was instructed to take 
appropriate action for Dr. M.D.J. to look over, and respond 
to, the November 2007 VA examiner's report.  There is no 
evidence that this was ever undertaken.  Moreover, the RO was 
further instructed to determine if another VA examination was 
necessary, and if so, to instruct the VA examiner to resolve 
any conflicting opinions, specifically those rendered by the 
November 2007 VA examiner and Dr. M.D.J.  Although the 
Veteran underwent another VA examination in December 2009, 
the examiner did not address the findings of the November 
2007 VA examiner and Dr. M.D.J.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to request that Dr. M.D.J. 
submit a statement in response to the 
November 2007 VA examiner's report, to 
include whether another examination is 
in order.  

2.  If, and only if, Dr. M.D. J. opines 
that another VA examination is in order, 
then the Veteran should then be scheduled 
for another VA examination to determine 
the nature and etiology of any 
psychiatric disorder, to include 
dysthymia and generalized anxiety 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
reconcile any conflicting opinions, 
specifically those rendered by the 
November 2007 VA examiner and Dr. M.D.J.  
Whatever psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any such psychiatric 
disorder is causally related to the 
veteran's active duty service in any way.  
A rationale for such opinion should be 
furnished.  If an opinion cannot be 
expressed without resort to speculation, 
this should be so stated.

3.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for a 
chronic psychiatric disorder.  Unless 
the benefit sought is granted, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


